Carroll, J.
In this action the plaintiff recovered damages for breach of a contract to deliver machinery cast iron. The defendant offered in evidence a copy of “The Commercial Bulletin,” a trade journal published in Boston, which purported to contain market reports and quotations of prices of No. 1 machinery and No. 1 cast scrap iron for the week ending February 17, 1917, and quoted such iron at $21 per long ton, and also evidence to prove that “The Commercial Bulletin” is a standard publication recognized by dealers in metals as a reliable source of information, its reports being compiled from statistics received from large dealers in metals. This evidence was excluded. The iron in question was to be delivered in Lowell; “The Commercial Bulletin” was published in Boston; and although it showed the prices for this metal in Boston only, the paper could not be excluded on *342that ground as there was evidence from the defendant’s experts — and apparently not disputed — that the fair market values of No. 1 machinery and of No. 1 cast scrap iron were the same in Lowell as in Boston.
While stock quotations and market reports, if shown to represent prices received in the open market and actual sales, are considered competent evidence of market values in some jurisdictions, see Virginia v. West Virginia, 238 U. S. 202, 213; Mount Vernon Brewing Co. v. Teschner, 108 Md. 158; Aulls v. Young, 98 Mich. 231, in this Commonwealth it is settled that they are not competent, however reliable the source from which the information is derived. They are hearsay evidence; and, when better evidence was obtainable and the parties furnishing the information could have been called, the quotations are not admissible. National Bank of Commerce v. New Bedford, 175 Mass. 257, 261. In the case at bar the defendant called two experts who gave evidence of the market value of the iron, and there was no intimation that there was any difficulty in securing witnesses who could testify to its value. Under these circumstances the evidence offered was inadmissible, and the judge was right in excluding it.

Exceptions overruled.